Matthew J. Vitanza, J.
The defendant was charged by Alex J. Minor on the 14th day of August, 1974 at 8:14 a.m. on Lake Avenue in front of 39 Lake Avenue in the City of Binghamton, Broome County, New York, with a violation of subdivision (a) of section 1211 of the Vehicle and Traffic Law, to wit, unsafe backing. Complaining officer Alex J. Minor testified that he was called to the scene and spoke to the defendant. That the defendant told him that she was backing out of her driveway and stopped her vehicle previous to entering the roadway and looked to her left and to her right before emerging from a driveway. That she waited for traffic to clear on the roadway and then proceeded to back her vehicle out of the driveway. She stated to the complaining officer that she neglected to look to her rear and when she backed out of the driveway she struck a parked vehicle which had been parked perpendicular to her driveway. That normally there is not a car parked at that location.
The subdivision of the section which defendant is charged with violating states that the "driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.” Section 152 of the Vehicle and Traffic Law defines traffic as "Pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.” This case presents a novel question to the court of whether backing into a parked automobile constitutes interference with other traffic. In the opinion of this court once a vehicle has been parked it no longer is being used on the highway for the purpose of travel. I find the defendant not guilty.